1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT

8                                 CENTRAL DISTRICT OF CALIFORNIA

9

10   ANDERS KARLSSON, et al.,                    )   Case No. CV 19-8681 FMO (Ex)
                                                 )
11                        Plaintiffs,            )
                                                 )
12                 v.                            )   JUDGMENT PURSUANT TO FED. R. CIV.
                                                 )   P. 54(b)
13   CONNIE JOSEPHINE TRONCALE, et               )
     al.,                                        )
14                                               )
                          Defendants.            )
15                                               )

16          Pursuant to the Stipulated Application to Dismiss Defendant Connie J. Troncale with

17   Prejudice (Dkt. 36), and the Order Dismissing Defendant Troncale, the court finds that there is no

18   just reason to delay the entry of judgment with respect to plaintiffs’ claims against defendant

19   Troncale. Accordingly, IT IS ADJUDGED that the above-captioned action is dismissed with

20   prejudice as to defendant Troncale. The court shall not retain jurisdiction to enforce the terms of

21   the settlement. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381-82, 114 S.Ct.

22   1673, 1677 (1994).

23   Dated this 16th day of March, 2020.

24

25                                                                        /s/
                                                                  Fernando M. Olguin
26                                                             United States District Judge

27

28
